The conditioning of petitioner’s continued tenancy on exclusion of her son for nondesirability is supported by substantial evidence, and was not arbitrary and capricious (see Matter of Canales v Hernandez, 13 AD3d 263 [2004]). Where this petitioner’s son had pleaded guilty to the assault of a female, threatened two Housing Authority employees, and left harassing messages on the home telephone of his former supervisor, the penalty of continued tenancy conditioned on his exclusion was appropriate and was not shocking to the conscience (see Matter of Featherstone v Franco, 95 NY2d 550 [2000]).
The hearing officer’s grant of additional time for the Housing Authority to submit a written closing statement caused no prejudice to petitioner. Furthermore, the issuance of a decision within one week after receipt of the parties’ submissions was not contrary to the Housing Authority’s termination of tenancy procedures, which require a reasonably timely decision. *664Petitioner was not deprived of due process. Concur — Mazzarelli, J.P., Catterson, Moskowitz, Richter and Manzanet-Daniels, JJ.